                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

ROBERT WAGNER,                                        No. 6:15-cv-01612-YY

                       Petitioner,

               v.

JEFF PREMO,                                           ORDER

                       Respondent.

HERNANDEZ, District Judge:

       Magistrate Judge You issued a Findings & Recommendation (#63) on October 3, 2018, in

which she recommends the Court deny Petitioner's petition for writ of habeas corpus and deny a

certificate of appealability. Petitioner has timely filed objections to the Findings &

Recommendation. The matter is now before me pursuant to 28 U.S.C. § 636(b)(1) and Federal

Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge's Findings &

Recommendation, the district court must make a de novo determination of that portion of the



1 - ORDER
Magistrate Judge's report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       I have carefully considered Petitioner's objections and conclude there is no basis to

modify the Findings & Recommendation. I have also reviewed the pertinent portions of the

record de novo and find no other errors in the Magistrate Judge's Findings & Recommendation

except for one mistaken reference to Matthews instead of Robinson at page 4, in the second

sentence of the second full paragraph. There, Judge You stated that "Matthews heard the man

say, 'What's up cuz?' and recognized the voice as Petitioner's." F&R at 4. The record, however,

makes clear that it was Robinson who heard the statement, not Matthews. ECF 20-1 at 210-11.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge You's Findings & Recommendation [63], and

therefore, Petitioner's petition for writ of habeas corpus [1] is denied. Because Petitioner fails to

make a substantial showing of the denial of a constitutional right, I deny a certificate of

appealability.

       IT IS SO ORDERED.

                               DATED this                          day of                     , 2018.




                                                       MARCO A. HERNANDEZ
                                                       United States District Judge




2 - ORDER
